Citation Nr: 1700103	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a liver disability, to include as secondary to service-connected irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran served on active duty from September 1997 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2016, the Veteran testified in a hearing before the undersigned Veteran's Law Judge.  A copy of the transcript is of record.


REMAND

The Veteran claims that he has a current liver disability secondary to service-connected IBS and GERD.  At the March 2016 Board hearing, he specified that due to IBS and GERD he was always constipated, and his digestive system did not process food quickly.  He testified that those issues led to the currently diagnosed fatty liver.  He was taking a liver cleanser and was on a diet plan.  He stated that two or three years previously he underwent a liver biopsy.  He stated that a private physician had recently written a statement linking the fatty liver to service-connected IBS and GERD.

Some records from Kaiser Permanente have been associated with the file, and they document the Veteran's elevated liver enzymes and diagnosis of fatty liver, such as in treatment records from September 2008 and March 2009.  However, the most recent treatment records from Kaiser that have been associated with the claims file date from 2009.  Therefore, they do not contain the results of the liver biopsy that the Veteran underwent "two or three years previously," or in approximately 2013 or 2014, or the private physician's statement that had been recently composed.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Efforts should be made and documented to obtain the records dating from 2009 through the present from Kaiser Permanente, as authorized by the Veteran.

Additionally, the Veteran has not undergone a VA examination concerning the claim for service connection for a liver disability secondary to service-connected IBS and GERD.  On remand, the Veteran should be provided a VA examination for an etiology opinion regarding a possible secondary connection between those service-connected disabilities and the liver disability for which service connection is sought.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, request any outstanding treatment records from Kaiser Permanente, to particularly include the private physician's statement referred to by the Veteran at the March 2016 hearing, and associate them with the record.  Also obtain any other relevant outstanding treatment records.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any liver disabilities, to include fatty liver.  The examiner must review the claims file and should note that review in the report.  A complete history should be elicited from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  Concerning any liver disease identified, to include elevated liver enzymes and fatty liver, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any liver disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any liver disability was caused by service-connected irritable bowel syndrome and gastroesophageal reflux disease.  The examiner should further express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any liver disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected irritable bowel syndrome and gastroesophageal reflux disease.  The examiner is specifically requested to address the Veteran's contention that constipation and slow digestion due to service-connected IBS and GERD have caused a liver disability.  Any opinion expressed should be accompanied by a complete rationale.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

